MEMORANDUM **
Blanca Estela Melendez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her applica*543tion for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because Melendez failed to establish past persecution or a well-founded fear of future persecution on account of an imputed political opinion or membership in a particular social group based on her husband’s former occupation as a police officer. See id. at 1028-30 (9th Cir.2000).
Because Melendez failed to establish eligibility for asylum, she necessarily failed to establish eligibility for withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.